1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     SEANLIM YITH AND SEAK LEANG                          No. 1:14-cv-01875-NONE-SKO
11
     YITH,
12
                              Plaintiffs,                 ORDER RE TRIAL PROTOCOLS
13
             v.
14                                                     Bench Trial:           Date: June 15, 2021
     ALEJANDRO MAYORKAS, et al.,
                                                       (3 Partial Days)       Time: 8:30 a.m.
15
                              Defendants.                                     Courtroom: No. 3
16

17

18          Attached are the COVID-19 protocols for jury trials conducted before this court. They will be

19 followed, to the extent applicable, at the civil bench trial in this action scheduled to proceed on June 15

20 through June 17, 2021 in the ceremonial courtroom in Fresno.
21
     IT IS SO ORDERED.
22
        Dated:     June 8, 2021
23                                                        UNITED STATES DISTRICT JUDGE
24

25

26
27

28

                                                      1
